In the instant case the defendant entered a plea of not guilty.  At the time the plea was originally entered, however, it was made clear that the defendant had in fact performed acts which constituted a violation of the statute.  The defendant not only admitted such acts, but admitted that he had wilfully violated the law because it was unconstitutional.
When the statute was determined to be constitutional the guilt of the defendant upon the facts was perfectly clear.
In Schmidt v. State (1914), 159 Wis. 15, 21,149 N.W. 388, this court held that it was not error for the trial court to instruct: *Page 595 
"The jury have the power, if they see fit, to acquit the defendant of all crime, but in case you should do so you would disregard the undisputed facts and the law applicable to this case."
I am satisfied that the trial court, where a jury is waived, has the same inherent power to disregard the law and facts as has a jury.  However, I am of the opinion this court has the duty of pointing out that the exercise of such power by a court is more reprehensible than the exercise of such power by a jury.
The defendant having been once in jeopardy, his discharge by the trial court is final.
MARTIN and BROADFOOT, JJ., took no part.